Mr. Justice Thomas delivered the opinion of the court: Claimant was a member of the State Highway Maintenance Police and, on December 1, 1928, while in the performance of Ms duties, was struck by an automobile. As a result of the collision he suffered the following injuries: fracture of the femur of his left leg, a fracture to his skull, a compound fracture of the fibula and tibia of his left leg, a fracture of his left hand, and other external and internal injuries. These injuries necessitated his being kept in a hospital for 166 days where he received the services of nurses and physicians. Fourteen X-rays of his injuries were taken and he was furnished with a walking appliance before leaving the hospital. His medical, nurse and hospital bills aggregated the sum of $4,024.79, of which the State has paid $1,472.85 leaving $2,551.94 for which he is asking an award. The evidence shows one of the medical bills is $135.00 more than it should be, and the Attorney General concedes that claimant is entitled to an award for the above sum less that amount. Claimant is therefore awarded the sum of $2,416.94.